Citation Nr: 1110803	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-10 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for service-connected residuals of a right tibia fracture with right tibial external rotation and residual scar with progression to arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1978 to July 1979. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that rating decision, the RO also denied a claim of service connection for a right foot disability as secondary to the service-connected residuals of a right tibia fracture.  The Veteran did not appeal that portion of the rating decision.  

The Veteran requested a hearing before the Board in his April 2008 VA Form 9 substantive appeal and was scheduled for a February 2011 hearing; however, the Veteran cancelled the hearing in a January 2011 written communication, indicating that he would like to continue his appeal without a hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).


FINDING OF FACT

The Veteran's impairment of his right tibia is manifested by slight degenerative joint disease of the right knee; his right tibia injury is not manifested by moderate right knee or ankle disability.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent for residuals of a right tibia fracture with right tibial external rotation and residual scar with progression to arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in April 2007.  Additional notice was provided in March 2008 and September 2008 letters and the claim was readjudicated in December 2008 and April 2009 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, obtained VA outpatient treatment records, afforded the Veteran VA examinations, and assisted the Veteran in obtaining evidence.  

In his Substantive Appeal received in April 2008, the Veteran argued that he did not have a fair or thorough examination because the examiner was in a hurry.  The Veteran was afforded VA examinations in April 2007 and March 2009 and the Board finds that both examinations are adequate for rating purposes:  the examiners reviewed the claims folder, elicited a medical history from the Veteran, conducted the appropriate testing, and described the disability in sufficient detail.  The Veteran has not contended that the March 2009 examination was inadequate or that his condition has changed (i.e. worsened) since that examination was conducted.  

Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Law and Regulations

The Veteran maintains that he is entitled to a disability rating greater than 10 percent for his service-connected residuals of a right tibia fracture with right tibial external rotation and residual scar with progression to arthritis of the right knee.  In that regard, disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Where, as in this case, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

During service, the Veteran fell and fractured his right tibia.  In a January 1981 rating decision, the RO granted service connection and assigned a 10 percent disability rating effective from July 3, 1979.  In a March 1981 rating decision, the RO reduced the rating to 0 percent, effective from July 1, 1981.  In a May 2006 rating decision, the RO increased the rating to the current level of 10 percent, effective from October 4, 2005.

The Veteran's service-connected residuals of a right tibia fracture with right tibial external rotation and residual scar with progression to arthritis of the right knee disability have been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262.  

DC 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a, DC 5262.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

Normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

DC's 5260 and 5261 govern the limitation of motion of the knee.  DC 5260 concerns limitation of leg flexion.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion for the ankle is from 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

DC 5271 provides a 10 percent rating where there is moderate limitation of ankle motion and a 20 percent rating where there is marked limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.

Discussion

The Veteran filed a claim for increase rating in March 2007.  A March 2007 VA outpatient podiatry consultation notes a September 2005 x-ray report which demonstrates the Veteran has an old healed fracture of the distal third of the tibia which has healed with residual moderate deformity.  The podiatrist noted the Veteran's deformity of the right tibia is manifested by severe calcaneal eversion of the right foot; the podiatrist did not indicate that there is any deformity of the Veteran's right knee or ankle associated with his service-connected right tibia.  

The Veteran underwent a VA examination in April 2007.  At the time, the Veteran reported experiencing right knee pain associated with his service-connected right tibia.  He currently works as a cook in a bakery, which requires him to stand all day.  He is currently also attending school for re-training in order to obtain a job that does not require him to stand all day.  He requires a cane for ambulation.  His pain is a 5/10 baseline and 8/10 during a flare-up.  Flare-ups occur on a daily basis, usually beginning after he has been standing for more than two hours.  Once he rests for a few minutes, his pain resolves.  He takes Tylenol when he experiences pain.  He is not currently wearing a brace on his right knee.  

On examination, there was 1+ effusion of the right knee.  There was mild tenderness to palpation along the medial joint line.  There was no tenderness along the patellar facets.  The knee was stable in full extension and to 30 degrees of varus/valgus stress.  He had a stable Lachman's exam, anterior and posterior Drawer exam.  Range of motion was from 0 degrees to 135 degrees of the right knee.  Upon three repetitions of flexion/extension of the knee, there was no decrease in range of motion due to pain, fatigue, weakness, or lack of endurance.  There was 5/5 strength in the quadriceps and hamstrings.  His gait was non-antalgic.  He was able to walk toe to heel, but indicated that he felt pain in his right knee.  X-rays from September 2005 demonstrate minimal narrowing of the medial compartment; otherwise it was a normal knee radiograph.  

Range of motion of the right ankle was characterized as within normal limits with 20 degrees of dorsiflexion and 40 degrees of plantar flexion.  There was no tenderness to palpation in the medial/lateral gutters or along the anterior ankle joint.  The ankle was stable to anterior Drawer testing and Taylor tilt testing.  There was some mild tenderness to palpation along the lateral border of the fifth array.  There was no instability.  

There was a scar above the right ankle joint on the right lower extremity that measured approximately 8cm.  The scar was well-healed.  The scar was superior and did not cross the ankle joint.  

Upon examination and review of the Veteran's claims file, the examiner diagnosed the Veteran with knee pain, mild medial compartment arthritis.  The examiner noted the Veteran suffered a distal tibia fracture, which was treated and went on to uneventful healing.  He further noted that there is no gross deformity or malalignment of the lower limb.  The examiner indicated that currently, on examination, the Veteran has very minimal symptoms there.  He opined, that based on the overall alignment of the Veteran's limb, lateral overload is not caused by or a result of his distal tibia fracture.  The examiner further noted that the Veteran has mid-medial compartment narrowing, but no significant narrowing or other spurring arthritic change; he has minimal symptoms there.  Overall, the examiner opined that the Veteran's limb is well aligned and therefore his medial compartment arthritis of the right knee is likely not caused by or a result of his remote tibia fracture.  The Veteran had an interval of significant pain-free; prior to the onset of these symptoms again, his tibia fracture healed uneventfully.  

An October 2007 VA MRI of the Veteran's right lower extremity demonstrates degenerative changes in the medial compartment peripherally with significant truncation of the body of the medial meniscus.  There was no obvious acute tear.  There was a possible prior ACL sprain, which appears largely intact.   There was mild bursitis.  

The Veteran underwent another VA examination in March 2009.  At the time, the Veteran reported that he experiences pain in his right knee, particularly medially, and states that the pain occurs intermittently and depends on the weather and other factors.  He does not use any assistive devices, nor does he take medication for his condition.  He indicated that his condition does not have any significant affect on his activities of daily living; however, he does report difficulty with walking.  He does not experience buckling or locking of his knee.  He experiences flare-ups at least once a month which last for several days, which resolve with rest and the use of Ibuprofen.  The Veteran indicated that he walks two miles per day and also does quite a bit of walking as a sales clerk for Home Depot.  He further indicated that the walking causes him to miss work occasionally; however, he has not missed any work in the past 12 months.  He reported that his tibia fracture itself does not cause any significant problems, nor does he have any significant problems with his right ankle.  He further reported that with cold weather and prolonged walking, he experiences pain over the scar that can last from seconds to minutes.  He reported that his scar does not interfere with his ability to do his job.  

On examination, there was some thickening of the distal tibia consistent with a healed fracture; the fracture was clinically solid.  X-rays revealed an old healed fracture of the distal third of the tibia which is healed in satisfactory axilla alignment but with residual deformity.  

Examination of the right ankle revealed no significant swelling or effusion.  On range of motion testing, the Veteran's right ankle dorsiflexion was to 20 degrees and plantar flexion was to 40 degrees.  There was no tenderness or incoordination of the right ankle.  Upon three repetitions of movement of the ankle, there was no decrease in the range of motion due to pain, fatigue, weakness, or lack of endurance.

Examination of the right knee did not reveal any significant swelling or effusion.  There was some periarticular thickening and some tenderness in relation to the medial femoral condylar ridge and the medial condylar.  There was no significant joint line tenderness.  McMurray, Lachman, and the Draw tests were essentially negative.  The ligaments were stable.  His quadriceps were 5/5.  Range of motion testing revealed extension to 0 degrees and flexion to 130 degrees.  There was patellofemoral crepitance.  Upon three repetitions of movement, there was no decrease in range of motion due to pain, fatigue, weakness, or lack of endurance.  X-rays of the right knee did not demonstrate any change since June 2007; there was no significant abnormality.  An MRI showed evidence of right knee osteoarthritis.  

Examination of the scar revealed that the scar is located on the anterior tibia and measured 1 cm x 0.5 cm.  The scar was very slightly depressed and hypopigmented.  There was no inflammation, edema, ulceration, or keloid formation.  The scar was not adherent to the underlying tissue.  The scar was nontender and did not limit the Veteran's function in anyway.  

The diagnoses were traumatic osteoarthritis secondary to compound fracture of the right distal tibia and a nontender scar on the anterior tibia.  

Upon review of the evidence of record, the Board finds that the Veteran does not warrant a disability evaluation in excess of 10 percent for his service-connected residuals of a right tibia fracture with right tibial external rotation and residual scar with progression to arthritis of the right knee under DC 5262.  The evidence of record does not demonstrate that the Veteran has impairment of his tibia with moderate knee or ankle disability.  

Regarding the Veteran's right knee, there is no evidence of limitation of extension of the right knee, as the Veteran's extension has been noted as 0 in the aforementioned examination reports and treatment records; thus, he does not warrant a compensable rating for his right knee under 38 C.F.R. §  4.71a, DC 5261.  

While the Veteran has exhibited limitation of flexion of his right knee, it has been at worse, to 130 degrees with consideration of the DeLuca criteria.  See December 2005, April 2007, and March 2009 VA examination reports.  Absent evidence of limitation of flexion to 30 degrees, the Veteran does not warrant assignment of a compensable rating under DC 5260.  

The record reveals consistent complaints of right knee pain.  During the April 2007 and March 2009 VA examinations, the Veteran reported knee pain particularly over the medial aspect of his knee.  The April 2007 VA examiner noted the Veteran's use of a cane.  Despite the findings detailed above, the Board does not conclude that the Veteran's right knee disability most nearly approximates the next-higher 20 percent disability evaluation based on limitation of flexion, even when considering additional functional limitation due to factors such as pain and weakness.  Indeed, upon repetition, the April 2007 VA examiner noted there was no decrease in range of motion due to pain, fatigue, weakness, or lack of endurance.  Likewise, upon repetition, the March 2009 VA examiner indicated there was no decrease in range of motion due to pain, fatigue, weakness, or lack of endurance.  The Veteran has essentially normal range of motion of the knee.  Thus, there is no objective evidence to show that pain caused additional functional limitation to such extent as to warrant a higher rating that would more closely approximate moderate knee impairment under DC 5262.

Moreover, DC 5256 is not applicable, as the Veteran does not, nor has he ever demonstrated ankylosis of his right knee.  Likewise, DC 5257 is not for application in the present case, as the there is no evidence of instability of the right knee.  Similarly, DC 5258 is not applicable in the present case.  While the Board notes that the April 2007 VA examination report noted 1+ effusion of the right knee, the most recent March 2009 VA examination report demonstrates that there is no significant swelling or effusion.  Moreover, during the March 2009 VA examination, the Veteran denied experiencing any locking episodes.  Similarly, as the evidence fails to show genu recurvatum, DC 5263 is inapplicable.

Regarding the Veteran's right ankle, there is no evidence of limitation of dorsiflexion, as the Veteran's dorsiflexion has been noted to 20 degrees in the aforementioned examination reports.  Further, while the Veteran has exhibited slight limitation of plantar flexion, it has been at worse, to 40 degrees, and as indicated above, normal plantar flexion is to 45 degrees.  See April 2007 and March 2009 VA examination reports.  Moreover, the April 2007 VA examiner noted the Veteran's right ankle range of motion to be within normal limits, as his dorsiflexion was to 20 degrees and plantar flexion to 40 degrees.  Moderate limitation of motion of the ankle would warrant a 10 percent rating; however, given the normal range of motion, and thus the absence of evidence of moderate ankle disability, the Veteran does not warrant a higher rating that would more closely approximate moderate ankle impairment under DC 5262.  

Moreover, in the present case, the record does not reveal complaints of right ankle pain.  Thus, the Board does not conclude that the Veteran's right ankle disability most nearly approximates the next-higher 20 percent disability evaluation based on limitation of plantar flexion, even when considering additional functional limitation due to factors such as pain and weakness.  Indeed, on repetitive movement, the March 2009 VA examiner indicated that there was no decrease in the range of motion due to pain, fatigue, weakness, or lack of endurance.  Thus, there is no objective evidence to show that pain caused additional functional limitation to such extent as to warrant a higher rating.

Moreover, DC 5270 and 5272 are not applicable, as the Veteran does not, nor has he ever demonstrated ankylosis of his right ankle or subastragalar or tarsal joint.  Likewise, DC 5273 is not for application, as there is no evidence of malunion of os calcis or astragalus.  Similarly, DC 5274 is not applicable, as there is no evidence of astragalectomy.   

As such, while the evidence of record demonstrates mild degenerative joint disease of the Veteran's right knee, as discussed above, the evidence does not demonstrate moderate impairment of his right knee or ankle.  Thus, the Veteran is not entitled to the next higher 20 percent disability evaluation under DC 5262.

Scar

The record shows the Veteran has a residual scar located on his anterior tibia due his service-connected fractured tibia disability and the Board has considered whether he could be assigned a separate rating based on the scar on his anterior tibia.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The record does not demonstrate that the criteria for a separate rating for the scar have been met.  The Veteran's anterior tibia scar is located on the right anterior tibia and is slightly depressed and slightly darker than the surrounding skin; however, it is not indurated or nondeforming.  See December 2005 and March 2009 VA examinations.  The scar is well-healed.  See April 2007 VA examination.   The scar measured 1 cm x 0.5 cm; is nontender; is not adherent to the underlying tissue; and is without inflammation, edema, ulceration, or keloid formation.  See March 2009 VA examination.  Finally, the scar does not cause any limitation of motion, nor does it limit the function in anyway.  As such, a separate rating for the scar on the Veteran's anterior tibia is not warranted.  See 38 C.F.R. § 4.118 DC's 7801 to 7805 (2007).  

In sum, there is no support for a disability rating in excess of 10 percent for the Veteran's service-connected residuals of a right tibia fracture with right tibial external rotation and residual scar with progression to arthritis of the right knee.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b).

Extraschedular Considerations

The Veteran has indicated that his service-connected residuals of a right tibia fracture with right tibial external rotation and residual scar with progression to arthritis of the right knee condition has affected his occupation, in that he does quite a bit of walking as a sales clerk for Home Depot, which causes him to miss work occasionally.  See March 2009 VA examination report.  As such, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Board finds that the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected residuals of a right tibia fracture with right tibial external rotation and residual scar with progression to arthritis of the right knee disability.  The competent medical evidence of record shows that his condition is primarily manifested by pain and slight limitation of motion of his right knee.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  See for example DC's 5260 and 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  
The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a right tibia fracture with right tibial external rotation and residual scar with progression to arthritis of the right knee is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


